Citation Nr: 1315020	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  08-06 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, posttraumatic stress disorder (PTSD), and depression, including as secondary to service-connected Marfan's syndrome. 


REPRESENTATION

Appellant represented by:	To Be Clarified


WITNESSES AT HEARING ON APPEAL

Appellant and his girlfriend


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1989 to January 1990 and from March 1992 to August 1994. 

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which processes claims of Baltimore VARO employees, of which the Veteran was one.  The April 2007 rating decision denied, inter alia, service connection for the issue currently on appeal.  The appeal has since been transferred to the RO in St. Petersburg, Florida.  

As support for his claim, the Veteran provided testimony before a Veterans Law Judge (VLJ) at a hearing held in Washington, DC, in February 2011.  The transcript of the hearing has been associated with the claims file.  The VLJ who held the February 2011 hearing has since left the Board.  In November 2012, prior to being notified by letter in March 2013 that the VLJ who conducted his hearing is no longer employed by the Board, the Veteran requested another hearing before a VLJ to be held at the RO (Travel Board).  

The Board further notes that representative clarification issues are present, as the Disabled American Representatives (DAV) has acted as the representative of record throughout the pendency of this appeal, with a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) signed by the Veteran on February 21, 2009 and date stamped February 23, 2009.  However a review of the electronic record shows that the Veteran signed another VA Form 21-22 on August 29, 2009, appointing the Florida Department of Veterans Affairs (FDVA) as his representative.  This was acknowledged on August 10, 2009 presumably by a VA employee who initialed the section of the form marked for VA use only.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran has been represented by the DAV throughout the pendency of this appeal, with a VA Form 21-22 signed by the Veteran in February 2009, appointing the DAV as representative.  There is no notation suggesting that this form was revoked, and it is noted to be an unlimited consent, with authorization to disclose certain sensitive medical records protected by 38 U.S.C.A. § 7332.  

However, in July 2009, the Veteran signed and executed another VA Form 21-22 appointing the FDVA as his representative, with VA acknowledgement of this form dated in August 2009.  This appointment of representation however is not shown to be unlimited, as the Veteran did not check the box that would authorize the VA to disclose to this representative records protected by 38 U.S.C.A. § 7332, which would include records pertinent to this appeal.  This appointment however is dated subsequent to the DAV appointment, which suggests a possible withdrawal of representation by the DAV was intended.  

The DAV has continued to prosecute this matter before the VA, including representing the Veteran at his hearing held on February 2011, and submitting written arguments, most recently in November 2012 when the Travel Board hearing was requested.  The VA has continued to correspond with the DAV, and it was recognized as the representative on appeal in the Board's remand of April 2011.  However, further confusing this matter is the fact that correspondence was also sent to the FDVA by the Appeals Management Center (AMC) in August 2011.  In light of these issues, it should be clarified whether the Veteran is still represented by the DAV, or, if he is proceeding with the representation of the FDVA or proceeding without representation.  The Veteran is advised that he can only have one representative to represent him in the in the prosecution of a particular claim.  38 C.F.R. § 14.631(e)(1) (2012).

As discussed in the introduction above, in November 2012, prior to being notified by letter in March 2013 that the VLJ who had held a hearing he attended in February 2011 was no longer employed by the Board, the Veteran requested another Travel Board hearing be scheduled.  Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  Such hearings are scheduled by the RO.  See 38 C.F.R. § 20.704(a) (2012).  Thus, a remand of his appeal is necessary to afford him his requested hearing.

Accordingly, the case is REMANDED for the following action:

1.  Clarify the Veteran's current representative and ensure that a VA form 21-22 or other appropriate documentation reflecting the authority of such representation is associated with the claims file. 

2.  Thereafter, the RO should schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO, with appropriate notification to the Veteran and his representative, if any.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  

3.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.  

The purpose of this remand is to comply with due process of law.  The Board intimates no opinion, either favorable or unfavorable, as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


